Citation Nr: 1417074	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-30 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.  

3.  Entitlement to service connection for a bilateral hip disability.  

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability.  

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from April 1956 to February 1958.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2012, the Board remanded the Veteran's appeal for additional development.  The case has now been returned to the Board for further appellate action.  As will be discussed in further detail below, the claims for service connection for low back, left leg, and bilateral hip disabilities are addressed in the REMAND following the ORDER section of this decision.  


FINDING OF FACT

The Veteran does not have an additional heart disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for a heart disability are not met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in January 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) and service personnel records (SPRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  An additional disability or death is a qualifying additional disability or death if the disability or death was not the result of the Veteran's willful misconduct and if the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA employee or in a VA facility, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he has an additional heart disability as a result of VA's failure to properly diagnose a heart disability when he sought emergency medical treatment at the VA Medical Center in February 2007.  

A review of the record shows that the Veteran was seen at the VA Medical Center emergency room on February 27, 2007, for complaints of epigastric pain and vague numbness.  It was determined that the Veteran likely had gastroesophageal reflux disease (GERD) as a result of taking Niacin.  He was advised to take Omeprazole for treatment and sent home with the instruction to return to the emergency room if his symptoms worsened.  

On March 1, 2007, the Veteran reported to Roane Medical Center as his symptoms had not abated.  In particular, he described recurrent, atypical chest pain.  It was noted that the symptoms and clinical response to antacids was suggestive of a gastrointestinal etiology; however, some of his chest pain symptoms were deemed to be somewhat worrisome and further evaluation was conducted.  He underwent cardiac catheterization, which revealed a 95 percent blockage to the mid-circumflex branch of the left coronary artery (LCA) and an 80 percent blockage to the mid-right coronary artery (RCA).  It was determined that the Veteran required placement of stents and he was transferred to Parkwest Medical Center for further treatment.  At Parkwest Medical Center, the Veteran had stents placed on the mid-circumflex branch of the LCA and in the mid-RCA.  Post-stent implantation stenosis was 0 percent in both the mid-circumflex branch of the LCA and the mid-RCA.  

In January 2013, the Veteran was afforded a VA examination to determine whether he had additional heart disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in their February 2007 treatment of the Veteran.  At that time, the VA examiner opined that it was less likely as not that the Veteran sustained an additional disability as a result of VA's February 2007 treatment.  In this regard, the examiner noted that the cardiac catheterization report noted that the final diagnosis was unstable angina with coronary artery disease and consequently required the placement of two stents.  The examiner noted that the Veteran's post-treatment records indicated good results of stent placement with 0 percent stenosis post-implant.  Significantly, the examiner noted that the 95 percent blockage to the mid-circumflex branch of the LCA and an 80 percent blockage to the mid- RCA took years to develop and that the blocked state did not change or increase between the time of his treatment at the VA Medical Center and his treatment on the following day at Roane Medical Center and Parkwest Medical Center.  Further, the examiner noted that the VA's treatment of the Veteran did not result in a myocardial infarction with significant ischemia and that the Veteran's most recent echocardiogram indicated a normal ejection fraction indicative of the health of the heart muscle itself.  

The Board finds that the VA examination and opinion report is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Further, the Board notes that the Veteran might sincerely believe that he has an additional heart disability as a result of VA's failure to properly diagnose a heart disability when he sought emergency medical treatment at the VA Medical Center in February 2007 and lay persons are competent to provide opinions on some medical issues.  However, the issue of whether additional disability exists and if so, whether it was the result of carelessness, negligence, lack of proper skill, or similar instance of fault of was the result of an even not reasonably foreseeable; falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to make such a finding or provide an opinion in this case. 

In sum, the Veteran has failed to show that he has an additional heart disability that resulted from an event not reasonably foreseeable or any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to compensation for a heart disability under 38 U.S.C. § 1151 is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability is denied.  


REMAND

Regrettably, an additional development is required before the Veteran's remaining claims on appeal are decided.  In the December 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature, extent, and etiology of any low back disability.  A review of the record shows that the Veteran was afforded the directed examination in January 2013.  At that time, the VA examiner opined that it was less likely as not that the Veteran's low back disability was related to his active service.  In this regard, the examiner noted that the Veteran's low back disability was not a compression type of injury as indicated by the Veteran's private chiropractor.  Additionally, the VA examiner noted that the Veteran did not seek treatment for symptoms of a low back disability until 2009, at which time he reported an acute onset of low back pain.  The examiner noted that this was more than 50 years following his separation from active service.  

The Board finds that opinion inadequate for adjudication purposes.  In this regard, the Board notes that the examiner found that the first evidence of treatment for a low back disability was in 2009 and that, at that time, the Veteran reported an acute onset.  However, a review of the record shows that the Veteran received treatment at the VA Medical Center for reports of back pain in November 2007, at which time he reported a long history of back pain which had gotten progressively worse over the years.  Further, the examiner relied on the absence of treatment for a low back disability and did not take into consideration the Veteran's lay account of low back pain since service.  Therefore, as noted, that opinion is inadequate and cannot be used as the basis of a denial of entitlement to service connection.  

Also, in the December 2012 remand, the Board directed that the Veteran be afforded a VA examination to determine the nature, extent, and etiology of any bilateral hip disability.  A review of the record shows that the Veteran was in fact afforded the directed VA examination of his hips in January 2013.  However, it does not appear that the directed etiology opinion was provided.  

For these reasons, the Board finds that the development conducted does not comply with the directives of the December 2012 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Veteran should be afforded a new VA examination of his low back to determine the nature and etiology of his disability.  Additionally, the claims file should be forwarded to the examiner who performed the January 2013 VA hip and thigh examination for an addendum opinion specifically addressing the nature and etiology of the Veteran's bilateral hip disability.

Further, the Veteran claims that his left leg disability is due to, or aggravated by, his low back disability.  Therefore, that issue is inextricably intertwined with the claim for service connection for a low back disability.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to identify and obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.  All such available relevant identified records should be associated with the Veteran's claims folder.

2. Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise, different from the January 2013 VA spine examination examiner, to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether there is a 50 percent or better probability that any low back disability is etiologically related to active service, to specifically include repeated parachute jumps therein.  In forming the opinion, the examiner should consider the Veteran's reports of unremitting low back symptoms since his separation from active service.  

A rationale for all opinions expressed must be provided.

3. Also, the Veteran's claims file should be forwarded to the VA examiner who performed the January 2013 VA hip and thigh examination for a complete review of the claims file and an addendum opinion.  Based on a review of the record, to specifically include the January 2013 VA hip and thigh examination report, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's documented bilateral hip degenerative joint disease is etiologically related to his active service.  The supporting rationale for all opinions expressed must be provided. 

If the January 2013 VA hip and thigh examiner is not available, the claims file should be provided to another examiner with sufficient expertise to provide the requested medical opinion and supporting rationale.  Another VA hip and thigh examination should only be performed if deemed necessary by the examiner providing the requested medical opinion.

4. Confirm that any VA examination reports and medical opinions comport with this remand and undertake any other development found to be warranted.  

5. Then, readjudicate the service connection claims remaining on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


